DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on February 2nd, 2022.  These drawings are acceptable.
The drawings are objected to because box 16 is not properly labeled. Reference numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (2016/0005166) in view of Byrd et al (2013/0041243).
Regarding claim 1, Xu et al disclose an ultrasound image processing apparatus ([0084]) comprising:

a touchscreen display adapted to display the ultrasound image including the mapped model (touchpad, touchscreen – [0086]);
wherein the processor arrangement is responsive to the touchscreen display and a plurality of defined types of user input, each type of user input being associated with a particular type of alteration of said mapping (processor, based on user guidance from a user input device – [0035], the user input device may be a touchpad, touchscreen –[0086]), and to alter the mapping of the model onto the ultrasound image in accordance with the recognized type of user input (coarse edit segmentation – [0054]).
Xu et al fail to explicitly disclose wherein the processor arrangement is adapted to recognize a type of user touch motion, provided by a user across the touchscreen display, from a plurality of defined types of user touch motion, each type of user touch motion being associated with a particular type of alteration of the mapping of the model onto the ultrasound image, and to alter said mapping of the model onto the ultrasound image in accordance with the recognized type of user touch motion.
However, Byrd et al teach in the same medical field of endeavor, wherein the processor arrangement is adapted to recognize a type of user touch motion, provided by a user across the touchscreen display, from a plurality of defined types of user touch motion, each type of user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touchscreen display of Xu et al with a plurality of defined types of user touch motion of Byrd et al as it would allow the user to provide input using a known type of display by way of touch, multi-touch and gesture as set forth in Byrd et al ([0012]).
Regarding claim 2, Xu et al disclose wherein the processor arrangement is adapted to segment the ultrasound image in accordance with the altered mapping of the model onto the ultrasound image (transform bone model - [0036]; placement edited, the edit is received as a rough or coarse edit - [0054]).
	Regarding claim 3, Xu et al disclose wherein the model comprises a plurality of anatomical components and wherein the processor arrangement is adapted to select an anatomical component of the plurality of anatomical components in response to a user interaction by the user with a region of the touchscreen display displaying the selected anatomical component (received user selection of points – [0037], fig.1; user input device is a touchpad or touch screen – [0086]).

	Regarding claim 5, Xu et al disclose wherein the model is configurable (add or change landmarks to the bone model - [0040];[0041];[0054]) and wherein the processor arrangement is adapted to select a configuration of the model in response to a swiping motion provided by the user on the touchscreen display (user input device is a touchpad or touch screen – [0086]; click and drag – [0057]). Examiner notes the motion is a “swiping motion” which is not defined as a user touch motion.
	Regarding claim 6, Xu et al disclose wherein the ultrasound image processing apparatus is a workstation or a portable ultrasound image processing apparatus ([0023];[0024]).
Regarding claim 8, Xu et al disclose a computer-implemented method of extracting parametric measurements from an ultrasound image showing at least a section of an anatomical feature of interest of a patient, the method comprising: 
mapping a model of the anatomical feature of interest onto the ultrasound image (bone model – [0035], fig.1);
receiving a user touch motion from a touchscreen display associated with a particular type of alteration of said mapping (user input is a touchpad or touch screen – [0086]);

segmenting the ultrasound image in accordance with the altered mapped model to extract the parametric measurements (coarse edit segmentation – [0054]).
Xu et al fail to explicitly disclose recognizing a type of the user touch motion, provided by a user across the touchscreen display, from a plurality of types of user touch motions, each type of user touch motion being associated with a particular type of alteration of the mapping of the model; and altering the mapping of the model in accordance with the recognized type of the user touch motion to provide an altered map model.
However, Byrd et al teach in the same medical field of endeavor, recognizing a type of the user touch motion, provided by a user across the touchscreen display, from a plurality of types of user touch motions, each type of user touch motion being associated with a particular type of alteration of the mapping of the model; and altering the mapping of the model in accordance with the recognized type of the user touch motion to provide an altered map model (user input can correspond to a variety of mapping system commands – [0011], the input means includes a touch-responsive display panel – [0012]; the user input touch panel surface with a plurality of touch-sensitive objects – [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touchscreen display of Xu et al with a plurality of defined types of user touch motion of Byrd et al as it would allow the user to provide input using a 
Regarding claim 9, Xu et al disclose displaying the extracted parametric measurements on the touchscreen display (touchscreen – [0086]; model is displayed simultaneously with images – [0034]).  Examiner notes the claim does not limit the type of parameter extracted.
	Regarding claim 10, Xu et al disclose wherein the model comprises a plurality of anatomical components and wherein the method further comprises selecting an anatomical component of the plurality of anatomical components in response to a user interaction with a region of the touchscreen display displaying the selected anatomical component (received user selection of points – [0037], fig.1; user input device is a touchpad or touch screen – [0086]).
Regarding claim 11, Xu et al disclose altering the mapping of said selected anatomical component in response to a further user instruction provided through the touchscreen display (user input device is a touchpad or touch screen – [0086]; click and drag – [0057]), but fail to explicitly disclose a further user touch instruction provided through the touchscreen display.
However, Byrd et al teach in the same medical field of endeavor, a further user touch instruction provided through the touchscreen display user input can correspond to a variety of mapping system commands – [0011], the input means includes a touch-responsive display panel [0012]; the user input touch panel surface with a plurality of touch-sensitive objects – [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touchscreen display of Xu et al with a further user touch instruction provided through the touchscreen display of Byrd et al as it would allow the user to 
Regarding claim 12, Xu et al disclose wherein the model is configurable (add or change landmarks to the bone model - [0040];[0041];[0054]) and wherein the method further comprises selecting a configuration of the model in response to a swiping motion provided by the user on the touchscreen display (user input device is a touchpad or touch screen – [0086]; click and drag – [0057]). Examiner notes the motion is a “swiping motion” which is not defined as a user touch motion.
Claims 7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (2016/0005166) in view of Byrd et al (2013/0041243) and further in view of Chiang et al (2016/0228091).	
Regarding claim 7, Xu et al disclose an ultrasound imaging system ([0084]) comprising:
a processor arrangement configured to receive the ultrasound image (act 120, medical scan data – [0028]; data may be ultrasound instead of CT data – [0024]);
a touchscreen display configured to display at least the ultrasound image (act 122 one or more images are generated of the volume and medical scan data is used to generate any number of images on a display – [0031]; touchpad, touchscreen – [0086]); and
a memory configured to store computer program instructions that, when executed by the processor arrangement (processor controls overall operation of the computer by executing computer program instructions – [0089]), cause the processor arrangement to:
map a model of the anatomical feature of interest onto the ultrasound image showing at least a section of the anatomical feature of interest (bone model – [0035], fig.1);

alter the mapping of the model onto the ultraosund image in accordance with the recognized user input (coarse edit segmentation – [0054]); and
segment the ultrasound image in accordance with the altered mapping of the model onto the ultrasound image (the processor segments the bone from the volume using the transformed model – [0050]-[0052]).
Xu et al fail to explicitly disclose wherein the processor arrangement is adapted to recognize a type of user touch motion provided by a user across the touchscreen display, from a plurality of defined types of user touch motion, each type of user touch motion being associated with a particular type of alteration of said mapping, and alter said mapping in accordance with the recognized type of user touch motion.
However, Byrd et al teach in the same medical field of endeavor, wherein the processor arrangement is adapted to recognize a type of user touch motion provided by a user across the touchscreen display, from a plurality of defined types of user touch motion, each type of user touch motion being associated with a particular type of alteration of said mapping, and alter said mapping in accordance with the recognized type of user touch motion (user input can correspond to a variety of mapping system commands – [0011], the input means includes a touch-responsive display panel [0012]; the user input touch panel surface with a plurality of touch-sensitive objects – [0046]).

Xu et al as modified by Byrd et al fail to explicitly disclose an ultrasound probe for providing the ultrasound image to said apparatus.
However, Chiang et al teach in the same medical field of endeavor, an ultrasound probe for providing the ultrasound image to said apparatus ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound imaging apparatus of Xu et al as modified by Byrd et al with an ultrasound probe of Chiang et al as conventional medical ultrasound imaging equipment typically includes at least one ultrasound probe as set forth in Chiang et al ([0003]).
Regarding claim 17, Xu et al disclose a display configured to display the ultrasound image with the altered mapping (the image(s) of the model are generated and displayed simultaneously with the image(s) of the volume – [0034]).
Regarding claim 18, Xu et al disclose wherein the model comprises a plurality of anatomical components, and wherein the instructions further cause the processor arrangement to select an anatomical component of the plurality of anatomical components in response to a user interaction by the user with a region of the touchscreen display displaying the selected anatomical component (received user selection of points – [0037], fig.1; user input device is a touchpad or touch screen – [0086]).

	Regarding claim 20, Xu et al disclose wherein the model is configurable (add or change landmarks to the bone model - [0040];[0041];[0054]) and wherein the instructions further cause the processor arrangement to select a configuration of the model in response to a swiping motion provided by the user on the touchscreen display (user input device is a touchpad or touch screen – [0086]; click and drag – [0057]). Examiner notes the motion is a “swiping motion” which is not defined as a user touch motion.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (2016/0005166) in view of Byrd et al (2013/0041243) as applied to claim 1 above, and further in view of Bostick et al (2016/0124618).
Regarding claims 14-16, Xu et al as modified by Byrd et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the type of user motion comprises a translation motion involving the user sliding one or more fingers across the touchscreen display in a desired translation direction of the model, a rotation motion involving the user turning at least two fingers on the touchscreen display in a desired rotation direction of the model, and a scaling motion involving the user making pinching motion or a stretching motion with at least two fingers on the touchscreen display to decrease or increase a desired scale of the model, respectively.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user motion including dragging the finger or rotating the model with the finger of Xu et al as modified by Byrd et al (Byrd – [0065]) with the user motion including a translation motion, a rotation motion and a scaling motion using fingers of Bostick et al as it would provide conventional touch motions used to recognize manipulation of content as set forth in Bostick et al ([0039]).
Response to Arguments
Applicant's arguments filed February 2nd have been fully considered but they are not persuasive.
Regarding the Drawings objections. Applicant states the drawings facilitate an understanding of the invention and including actual text in or around all of the blows (many of which are very small) would confuse the depicted material.
Examiner’s position is that only box 16  require labeling beyond reference numerals. A generic black box as depicted in 16 does not assist in facilitating an understanding of the invention. Other boxes such as 18 and 20 and the material within those boxes have sufficient detail that a person viewing the drawing would understand that this boxes equate to a monitor/display and an input device.
Regarding the 103 rejection of claim 1, Applicant states Xu et al does not teach a plurality of defined types of user input, each type of user input being associated with a particular type of alteration of mapping.  Further, Byrd et al disclose different processes and simply teaches a user interface on the touch-responsive display panel general, but does not go as far as to specifically teach a processor arrangement that is adapted to recognize a type of user touch motion provided through the touchscreen display from a plurality of defined types of user touch motion, or each type of user touch motion being associated with a particular type of alteration of said mapping, as recited in claim 1.
Examiner’s position is the claim as written only broadly discloses “a plurality of defined types of user motion” being associated with “a particular type of alteration of said mapping.”  These limitations do not limit the “type of user motion” and do not limit the “type of alteration.”
Examiner’s position is, in a non-limiting embodiment of the present invention, the purpose of the plurality of defined types of user input are to correspond to different alterations 
Examiner recognizes that Xu et al does not explicitly disclose a plurality of user touch motions being associated with a particular type of alteration of said mapping; however, Xu et al does disclose an input device which may be a touchpad or touchscreen and the user input device may be used for editing, such as course editing to translate, rotate, and/or scale a mesh or other bone shape for segmentation ([0086]), the bone shape being a model of the bone of interest ([0032]).
Byrd et al discloses a touch panel computer in fig. 3A.  Byrd et al discloses one example of a user motion as touching the screen at the location of a button, each button location is associated with a particular type of alteration such as “zoom in” or “zoom out.”  Another type of user motion is the “user dragging his or her finger on the panel” and the associated particular type of alteration is “rotate the model.” ([0065]).  Examiner’s position is the combination of Xu et al as modified by Byrd et al disclose the “plurality of defined types of user motion, each type of user touch motion being associated with a particular type of alteration of the mapping of the model onto the ultrasound image” as broadly claimed in the independent claim.  
As stated above, it is the newly presented dependent claims not independent claim 1 which limit the “plurality of defined types of user motion” and the “particular type of alteration.”  Newly added claims 14-16 further define the plurality of defined types of user motion and their corresponding alteration.  Examiner has presented newly relied upon Bostick et al to provide support for these limitations.
Applicant states no proper combination of Xu et al as modified by Byrd et al teaches or suggests all the limitations of independent claims 7 and 8 at least for substantially the same reasons discussed above with reference to claim 1.
Examiner’s position is the combination of Xu et al as modified by Byrd et al disclose all of the limitations of independent claims 7 and 8 for at least the same reasons discussed above with reference to claim 1.
Applicant states claims 2-6 and 9-12 are allowable over the applied art at least because they ultimately depend from independent claims 1, which have been shown to be allowable, as well as in view of their additional recitations.
Examiner’s position is claims 2-6 and 9-12 are not allowable over the prior art for at least the reasons set forth with respect to claim 1.  No additional remarks have been presented with respect to the additional recitations of the dependent claims.
Applicant states newly presented claims 14-20 are allowable over the applied art at least because they ultimately depend from independent claims 1 and 7, which have been shown to be allowable, as well as in view of their additional recitations.
Examiner’s position is claims 14-20 are not allowable over the prior art for at least the reasons set forth with respect to claim 1.  No additional remarks have been presented with respect to the additional recitations of the dependent claims.  Additionally, claims 14-16 have been rejected in view of newly presented Bostick et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793